GILBERT, Circuit Judge
(dissenting). The majority of the court have reached the conclusion that the trial court should have granted a nonsuit at the close of the plaintiff’s evidence, upon the ground that the marshal’s account was not complete, for the reason that it covered only a portion of his term of office. It is true that the transcript,' upon its face, does not contain all of the accounts between the United States and the marshal during the whole of the marshal’s term of office. It does contain, however, the matters in dispute which are the subject of the controversy. It contains, upon the one hand, all the items with which the marshal was charged, —the drafts whereby funds were sent him during his term. The evidence of these was properly authenticated. Accompanying them was “a copy of a transcript from the books and proceedings of the treasury department,” dated July 5, 1892, and properly certified. It began with the certificate of the first auditor, as follows:
“No. 11,250. Treasury Department. First Auditor’s Office.
“September 8, 1859.
“I hereby certify that I have examined and adjusted an account between the United States and Edward Hunter, late U. S. marshal for the Southern district of California, and find that he is chargeable as follows:
To balance due from him, per report No. 8,542.................7,614 02
To commission heretofore allowed, nonehargeable to him under the 1st section of the act 3d March, 1797, viz.:
Per report No. 6,600....................................... 55 03
“ “ “ 8,542 ...................................... 11 26
Dollars ............................................... 7,680 31
“I also find that the balance due from him to the United States is 7,680.31 dollars, as appears from the statement and vouchers herewith transmitted for the decision of the comptroller of the treasury thereon, §7.680.31.
“T. L. Smith, First Auditor.”
Then follows the certification of the comptroller that that balance is due, and a statement of the items with which the marshal is chargeable, arising from “suspensions and disallowances, per report No. 6,600, still outstanding and unaccounted for,” the sum total of which is the amount which was found by the first auditor to be due the United States. It is true that the items so disallowed and suspended are not distributed through the whole term of the marshal’s office. The last of them is of no later date than January, 1857, whereas his term of office expired on August 4, 1858. But the adjustment of the account was made, as we have seen, on September 8, 1859, and the only inference to be drawn from the fact that no disallowances or suspensions were made during the last 18 months is that the accounts of disbursements during that period were made according to law. The only items that are omitted from the transcript as it was presented to the court below are the items of the marshal’s account of disbursements which were *459found satisfactory and were allowed, and for which he has been given credit. I am unable to see how the absence of those items renders the account which was presented so fatally defective that a judgment of nonsuit should have been rendered upon its submission in evidence. What purpose would have been served by the presence of that portion of the marshal’s account which was found satisfactory, and which was not objected to? In what way would the evidence of those items of his account have aided the court in arriving at a conclusion concerning the marshal’s liability for the items which were disallowed and suspended? The controversy involved only the latter. No fault was found with the remainder of the accounts. The transcript from the books and proceedings of the treasury department contained all that was necessary to apprise the marshal or his bondsmen of the nature of the claim and demand of the United States. It contained the whole of the case of the government against the bondsmen. The fact that the marshal’s account for the last year and a half of his term of office was approved and was satisfactory has no bearing upon the preceding items which were disallowed and suspended. The question which the treasury department had to determine was whether the marshal had properly accounted for all funds that had come into his hands. It was found that he had not. All the items of his default were clearly set forth in detail, accompanied with the reasons for which they were suspended and disallowed. The record shows that the plaintiff in error deemed the omitted portion of the account immaterial to Ms defense. He waived its absence. He interposed no objection to the transcript on the ground that it was incomplete, or that the items which had been duly credited to the marshal’s account were omitted. His motion for a nonsuit was based on no such ground. Neither his assignments of error nor his brief in this court contains the remotest reference to it. The point is made for the first time in the opinion of the majority of this court, and the conclusion which has been reached can be based on no other theory than that the judgment was void for want of any evidence whatever to sustain it, — -a position which I submit is unsustained by authority. The only defect in the transcript on which the plaintiff in error relied in the court below and in this court was that certain items of the differences were "suspended” only, and had not finally been passed upon by the department, — a position which, under the authority of Bruce v. U. S., 17 How. 437, and Smith v. U. S., 5 Pet. 295, was clearly untenable. After the account was adjusted, the burden was undoubtedly upon the marshal or his sureties to show that credit should have been given for the items which were suspended. So far as the evidence shows, they took no steps to do so. When the cause came on for trial the account stated constituted prima facie evidence of the amount which had not properly been accounted for, and with which the marshal was chargeable. Said the court in U. S. v. Hunt, 105 U. S. 187:
“The certificate has the legal effect of making the transcript prima facie evidence of the fact of indebtedness which it certifies, unless, upon the face of the account, it necessarily appears to be otherwise.”
*460The plaintiff in error rested his case and went to trial upon the account as it stood and as it was stated, and offered no evidence to contradict, it. I think that, in the absence of other evidence, the circuit court did not err in denying the motion for nonsuit, and in rendering judgment for the United States upon the account as stated.